COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 KENNETH D. MCKEOUGH,                                            No. 08-21-00057-CV
                                                 §
                            Appellant,                             Appeal from the
                                                 §
 v.                                                           County Court at Law No. 3
                                                 §
 CAMELOT TOWNHOMES                                             of El Paso County, Texas
 ASSOCIATION, INC.,                              §
                                                                (TC # 2019DCV3303)
                             Appellee.           §

                                            O R D E R

       This Court received and filed the parties’ responses on the issue of whether the matter is
affected by a bankruptcy stay under Chapter 11 of the Bankruptcy Code. Both parties agree this
case should be abated and removed from this Court’s docket.
       Therefore, pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically
stayed. Under these circumstances, and for administrative purposes, it is ORDERED that this
appeal is removed from the docket and abated. The appeal will be reinstated upon proper motion
showing that the stay has been lifted and specifying the action required by this Court.
       Accordingly, the appeal is abated.
       IT IS SO ORDERED THIS 10TH DAY OF JUNE, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.